                                                                                    July 7, 2020

BY ECF
Hon. Barbara C. Moses
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Anika Edrei, et al. v. City of New York, et al., 16-cv-01652 (JMF)

Your Honor:

       I am co-counsel for Plaintiffs. On June 29, 2020, the parties wrote to Judge Furman
requesting a stay of this case, in part, because of the possibility of settlement. ECF No. 113. On
June 29, 2020, Judge Furman issued an Order extending the stay in this case until August 28,
2020 in light of the parties’ representations that settlement was possible and noting that “the
Court is of the view that this case can and should settle.” ECF No. 114. The parties have since
conferred and now write jointly to request that the Court schedule a remote, counsel-only
settlement conference for anytime on July 16, 27, or 28.


       The parties thank the Court for its time and attention.

                                      Respectfully submitted,

                                              /S/

                                      Elena L. Cohen

cc:    All counsel (by ECF)
